Citation Nr: 0822473	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  07-13 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether the appellant's income is excessive for purposes of 
payment of dependency and indemnity compensation (DIC) 
benefits for a sole surviving parent.  


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran served on active duty from April 1962 to May 
1962.  He died in October 2005.  The appellant is his sole 
surviving parent.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 decision of the Indianapolis, 
Indiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The appellant testified at a Board video 
conference hearing before the undersigned in May 2008.  In 
May 2008, the Board granted the appellant's motion to advance 
the case on the Board's docket under the provisions of 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  The maximum annual rate of DIC benefits for a sole 
surviving parent from December 1, 2005 was $12,034.  

2.  The appellant's annual countable income during 2005 
exceeded the pertinent maximum annual rate.


CONCLUSION OF LAW

The appellant is not entitled to DIC benefits for a sole 
surviving parent due to excessive income.  38 U.S.C.A. 
§§ 1312, 1315, 5312 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.25, 3.251, 3.260, 3.262 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  There are some claims to which VCAA does not apply.  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  It has 
been held not to apply to claims based on allegations that VA 
decisions were clearly and unmistakably erroneous.  Id.  It 
has been held not to apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the provisions pertaining to 
VA's duty to notify and to assist do not apply to a claim if 
resolution of the claim is based on interpretation of the 
law, rather than consideration of the factual evidence.  See 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  The 
Court has also held that compliance with the VCAA is not 
required if additional evidence could not possibly change the 
outcome of the case.  See Valiao v. Principi, 17 Vet. App. 
229, 232 (2003).

In another class of cases, remand of claims pursuant to VCAA 
is not required because evidentiary development has been 
completed.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Although the 
Court said in Wensch that VCAA did not apply in such cases, 
it may be more accurate to say that VCAA applied, but that 
its notice and duty to assist requirements had been 
satisfied.  When it is clear that there is no additional 
evidentiary development to be accomplished, there is no point 
in remanding the case.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).


During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits.  Therefore, if a veteran 
with only peacetime service sought pension, no level of 
assistance would help the veteran prove the claim; and if VA 
were to spend time developing such a claim, some other 
veteran's claim where assistance would be helpful would be 
delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator Rockefeller).

The Board first notes that there is no further development 
warranted as the appellant has provided income information.  
VCAA is inapplicable.  See generally Mason v. Principi, 16 
Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 
426, 429- 30 (1994) (where application of the law to the 
facts is dispositive, the appeal must be terminated because 
there is no entitlement under the law to the benefit 
sought.).  As such, no further action is required pursuant to 
the VCAA.  

The veteran was receiving a 100 percent disability 
compensation rating when he died in October 2005.  The 100 
percent rating had been in effective since June 1991.  The 
appellant is his sole surviving parent.  The appellant was 
denied entitlement to DIC benefits as the surviving parent 
due to excessive income.  

DIC is payable to the surviving spouse, children, and parent, 
of veterans who die after December 31, 1956, provided the 
veteran was discharged or released from active service under 
conditions other than dishonorable, death was due to a 
service-connected or compensable disability, or the veteran 
died while in active service.  38 U.S.C.A. § 1310.  The 
amount payable is reduced by an amount, as determined by the 
Secretary, based on the parent's annual income.  38 U.S.C.A. 
§ 1315(b).  Basic entitlement exists if, among other things, 
the parent's income is not in excess of the applicable 
maximum benefit rate specified in 38 U.S.C.A. § 1315; 38 
C.F.R. § 3.25.  Payments of any kind from any source shall be 
counted as income for the calendar year in which received 
unless specifically excluded.  38 C.F.R. § 3.251(b).

If there is only one, unremarried, parent, who does not live 
with the veteran's spouse, the monthly rate specified in 38 
U.S.C 1315(b)(1), as increased from time to time under 38 
U.S.C. 5312, is reduced by $.08 for each dollar of such 
parent's countable annual income in excess of $800.  No 
payments of DIC may be made under this paragraph, however, if 
such parent's countable annual income exceeds the amount 
specified in 38 U.S.C. 1315(b)(3), as increased from time to 
time under 38 U.S.C. 5312, and no payment of DIC to a parent 
under this paragraph may be less than $5 a month.  38 C.F.R. 
§ 3.25.

Effective December 1, 2005, the maximum annual income limit 
for payment of DIC to DIC benefits for a sole surviving 
parent due to excessive income was $12,034.  The pertinent 
regulations provide that payments of any kind or from any 
source will be counted as income unless specifically 
excluded.  Income is counted for the calendar year in which 
it is received by the claimant.  38 C.F.R. §§ 3.251(b) and 
3.260.  In defining income for DIC purposes, 10 percent of 
retirement payments received by a deceased veteran's 
parent(s) from Social Security Administration (SSA) benefits 
or other sources will be excluded.  The remaining 90 percent 
is considered income.  38 C.F.R. § 3.262(e)(4).  

During calendar year 2005, the appellant had income from SSA 
and pension payments.  In January 2006, the appellant 
reported that her annual income from such payments was 
$24,660.  The appellant reported similar figures at her Board 
hearing.  When 10 percent is excluded, the remaining amount 
is $22,194.  Therefore, the appellant's countable annual 
income was over $22,000 for calendar year 2005.


There are several deductions or exclusions from income that 
may be applicable to the appellant's DIC claim.  First, for 
purposes of determining entitlement to DIC, any unreimbursed 
or "unusual" medical expenses can be excluded from income 
within the calendar year that they are paid.  The term 
"unusual" means excessive and generally is defined as 
exceeding five percent of the claimant's reported annual 
income.  38 C.F.R. § 3.262(l)(4).  Second, any expenses paid 
by the appellant for the veteran's last illness and burial 
that were not otherwise reimbursed will be excluded from her 
income.  38 C.F.R. § 3.262(o).  The claimant's statements as 
to the nature and amount of the veteran's final illness and 
burial expenses that she paid will be accepted as true unless 
there is contradictory information in the record.  38 C.F.R. 
§§ 3.262 (o) and (p).  Except as provided by paragraph 
(l)(4), the expense of maintenance is not deductible from the 
claimant's income.

At her hearing, the appellant and her daughter testified that 
she had over $100 in medical expenses per month which are 
paid by her.  The Board accepts that she also had such 
expenses in 2005.  The Board will consider that she has no 
more than $200 unreimbursed per month or $1,200 per year.  
Five percent of her annual income of $22,194 is $1,109.70.  
However, this amount was less than five percent of the annual 
income and therefore is not deductible.  Further, as 
discussed above, the income the appellant pays to her 
daughter for her maintenance is also not deductible.

With regard to last illness and burial expenses, the 
appellant reported that she paid $6323.68.  VA paid $600 of 
these expenses.  The remaining amount is $5,723.68.  When 
subtracted from her annual income, the sum is $16,470.32.  
This sum is still well in excess of the $12,034.

In light of the foregoing, the Board finds that the evidence 
does not support the appellant's claim of entitlement to DIC 
as a surviving parent of a deceased veteran.  The Board 
acknowledges that the appellant is the veteran's sole 
surviving parent (his mother), lived with him, relied on his 
income, and has expenses which approximate his income.  The 
Board notes that it is not free to depart from the law and 
regulations found in Title 38 of the United States Code and 
the Code of Federal Regulations, particularly with regard to 
the mechanical application of income limits to DIC claims.  
The law and regulations pertaining to DIC awards for 
surviving parents are clear and where claimants fail to meet 
the strict annual income limits, DIC cannot be awarded to the 
surviving parent(s) of a deceased veteran.  38 U.S.C.A. §§ 
1315 and 5312.  

In light of the foregoing, the appellant is not entitled to 
DIC benefits for a sole surviving parent due to excessive 
income.  


ORDER

Entitlement to DIC benefits DIC benefits for a sole surviving 
parent is denied due to excessive income.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


